 


114 HRES 823 EH: Condemning in the strongest terms the terrorist attacks in Istanbul, Turkey, on June 28, 2016, that resulted in the loss of at least 44 lives.
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
114th CONGRESS
2d Session
H. RES. 823
In the House of Representatives, U. S.,

July 13, 2016

RESOLUTION
Condemning in the strongest terms the terrorist attacks in Istanbul, Turkey, on June 28, 2016, that resulted in the loss of at least 44 lives.
 
 
Whereas, on June 28, 2016, suicide bombers attacked the Ataturk International Airport in Istanbul Turkey, opened fire and detonated explosives, resulting in the loss of at least 44 innocent lives and severely wounding over 200, including an American citizen;  Whereas Turkish first responders and law enforcement reacted swiftly and heroically, caring for the wounded and taking immediate actions to prevent subsequent attacks and further loss of innocent life; 
Whereas the White House issued a statement condemning the attack “in the strongest possible terms” and states that “We remain steadfast in our support for Turkey, our NATO Ally and partner, along with all of our friends and allies around the world, as we continue to confront the threat of terrorism”;  Whereas the Government of Turkey has stated militants from the Islamic State of Iraq and Syria (ISIS) are responsible for the attack, and this attack resembles those carried out by ISIS in other parts of the world; 
Whereas the loss of innocent lives in Istanbul strengthens our shared resolve to defeat ISIS and its terrorist affiliates, which pose a growing threat to international peace and stability;  Whereas Turkey is a longstanding member of NATO and has played a crucial role in transatlantic security since joining the alliance more than half a century ago; and 
Whereas we stand in solidarity with the people of Turkey in their time of national mourning, ready to provide assistance in bringing to justice all those involved with the planning and execution of these attacks, as well as identifying and disrupting any plans to undertake similar assaults in the future: Now, therefore, be it  That the House of Representatives— 
(1)condemns in the strongest terms the terrorist attacks in Istanbul, Turkey, on June 28, 2016, that resulted in the loss of at least 44 lives;  (2)expresses its condolences to the families and friends of those individuals who were killed in the attacks and expresses its sympathies to those individuals who have been injured; 
(3)supports efforts to bring to justice those involved with the planning and execution of these terrorist attacks; and  (4)declares that the Islamic State of Iraq and Syria (ISIS) poses a fundamental security threat to the United States and our allies. 

Karen L. Haas,Clerk.
